—In a proceeding, inter alia, to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Phelan, J.), dated July 27, 1999, as, upon reargument, adhered to a prior order of the same court, dated November 13, 1998, denying that branch of its petition which was for a permanent stay of arbitration.
Ordered that the order is reversed insofar as appealed from, on the law, with costs to the petitioner payable by the respondent Leonard Charles, and upon reargument, that branch of the petition which was for a permanent stay of arbitration is granted.
The petitioner’s insured, Leonard Charles, did not forward to the petitioner a copy of the summons and complaint in his pending action against the uninsured motorists until nine months after he demanded arbitration of his uninsured motorist claim. .The insured’s delay in forwarding a copy of the summons and complaint in that action to the petitioner violated a condition precedent to uninsured motorist coverage (see, Matter of Allstate Ins. Co. v Kruger, 264 AD2d 443), which mandates a permanent stay of arbitration (see, Matter of Nationwide Ins. Co. v Lukas, 264 AD2d 778).
The petitioner’s remaining contention need not be addressed in light of our determination. Krausman, J. P., Goldstein, Feuerstein and Smith, JJ., concur.